19-217
     Cordova-Garcia v. Garland
                                                                                   BIA
                                                                              Ruehle, IJ
                                                      A202 074 464/465/466, 206 198 152

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 19th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            WILLIAM J. NARDINI,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   VEDA RAQUEL CORDOVA-GARCIA,
14   VIVIAN ARACELY MILIAN-CORDOVA,
15   KEILIN RAQUEL CORDOVA,
16   EDIN ORLANDO GONZALEZ-GARCIA,
17            Petitioners,
18
19                     v.                                   19-217
20                                                          NAC
21   MERRICK B. GARLAND, UNITED
22   STATES ATTORNEY GENERAL,
23            Respondent.
24   _____________________________________
25
 1   FOR PETITIONERS:                   Jose Perez, Esq., Law Offices of
 2                                      Jose Perez, P.C., Syracuse, NY.
 3
 4   FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
 5                                      General; M. Jocelyn Lopez Wright,
 6                                      Senior Litigation Counsel; Jacob
 7                                      A. Bashyrov, Trial Attorney,
 8                                      Office of Immigration Litigation,
 9                                      United States Department of
10                                      Justice, Washington, DC.

11        UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15        Petitioners        Veda   Raquel        Cordova-Garcia       (“Cordova-

16   Garcia”),     Vivian      Aracely    Milian-Cordova,       Keilin     Raquel

17   Cordova,    and    Edin    Orlando     Gonzalez-Garcia,          natives   and

18   citizens of Guatemala, seek review of a December 21, 2018,

19   decision of the BIA affirming an October 20, 2017, decision

20   of   an   Immigration      Judge    (“IJ”)    denying     Cordova-Garcia’s

21   application       for     asylum,    withholding      of    removal,       and

22   protection under the Convention Against Torture (“CAT”).                    In

23   re   Veda   Raquel      Cordova-Garcia,       et   al.,    No.    A 202    074

24   464/465/466, 206 198 152 (B.I.A. Dec. 21, 2018), aff’g No. A

25   202 074 464/465/466, 206 198 152 (Immig. Ct. Buffalo Oct. 20,



                                           2
 1   2017).       We   assume     the     parties’    familiarity      with   the

 2   underlying facts and procedural history.

 3          We have reviewed both the BIA’s and IJ’s decisions for

 4   the “sake of completeness.”            Wangchuck v. Dep’t of Homeland

 5   Sec., 448 F.3d 524, 528 (2d Cir. 2006).                    The applicable

 6   standards of review are well established.                 See Yanqin Weng

 7   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009) (reviewing factual

 8   findings for substantial evidence and questions of law and

 9   application of law to facts de novo).                “[T]he administrative

10   findings    of    fact     are    conclusive    unless     any   reasonable

11   adjudicator would be compelled to conclude to the contrary.”

12   8 U.S.C. § 1252(b)(4)(B).

13          To obtain asylum or withholding of removal, an applicant

14   must     establish   past        persecution    or    a   fear   of   future

15   persecution and that “race, religion, nationality, membership

16   in a particular social group, or political opinion was or

17   will be at least one central reason for persecuting the

18   applicant.”          Id.     § 1158(b)(1)(B)(i);          see    also    id.

19   § 1231(b)(3)(A); 8 C.F.R. §§ 1208.13(b), 1208.16(b)(1), (2).

20          Cordova-Garcia has waived any challenge to the agency’s

21   dispositive finding that she failed to show a connection


                                            3
 1   between her alleged past harm (her abuse by her former partner

 2   and her daughter’s rape) or her fear of future harm (gang

 3   violence) and any protected ground.        “Issues not sufficiently

 4   argued in the briefs are considered waived and normally will

 5   not be addressed on appeal.”        Norton v. Sam’s Club, 145 F.3d

 6   114, 117 (2d Cir. 1998).

 7       Were we to reach the grounds identified by the agency

8    for the denial of relief we would find no error.        First, the

 9   agency’s determination that Cordova-Garcia failed to show a

10   nexus to a protected ground is supported by substantial

11   evidence.     INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

12   (requiring     “some    evidence”     of    motive,   “direct   or

13   circumstantial”).      Cordova-Garcia asserted membership in a

14   particular social group of “indigenous women in Guatemala

15   whose spouses are not physically present in the country of

16   Guatemala.”    But the record does not show a nexus between the

17   harm she suffered at the hands of her former partner and this

18   group, particularly as Cordova-Garcia was able to leave that

19   former relationship and she did not allege that her partner

20   abused her because she was indigenous.          Matter of A-B-, 27

21   I. & N. Dec. 316, 338–39 (A.G. 2018) (“When private actors


                                     4
 1   inflict violence based on a personal relationship with a

 2   victim, then the victim’s membership in a larger group may

 3   well not be ‘one central reason’ for the abuse.”); Matter of

 4   A-R-C-G-, 26 I. & N. Dec. 388, 392–93 (B.I.A. 2014) (holding

 5   that    applicant   may    be   able     to    show     domestic       violence

 6   constituted persecution on a protected ground if, inter alia,

 7   she was unable to leave relationship), overruled by Matter of

 8   A-B-, 27 I. & N. Dec. 316.              Moreover, any presumption of

9    future persecution on this basis was rebutted by the fact

10   that Cordova-Garcia left her former partner in 1999 or 2000

11   and was not harmed or threatened by him again.                See 8 C.F.R.

12   §§ 1208.13(b)(1)(i)(A) (asylum will be denied where “[t]here

13   has been a fundamental change in circumstances such that the

14   applicant no longer has a well-founded fear of persecution”),

15   1208.16(b)(1)(i)(A) (same as to withholding of removal).

16          Second, Cordova-Garcia did not establish eligibility for

17   asylum and withholding of removal based on her daughter’s

18   rape.    She did not corroborate that claim with a letter from

19   her     daughter    who    remained       in     Guatemala,        8     U.S.C.

20   § 1158(b)(1)(B)(ii)       (agency   may       require    corroboration      of

21   testimony even if credible), and asylum is available only for


                                         5
 1   harm an individual has personally suffered or will suffer.

 2   Tao Jiang v. Gonzales, 500 F.3d 137, 141 (2d Cir. 2007) (“As

 3   a general principle, an asylum applicant cannot claim past

 4   persecution based solely on harm that was inflicted on a

 5   family member on account of that family member’s political

 6   opinion or other protected characteristic.”).

 7         Third, the agency reasonably found Cordova-Garcia’s fear

 8   of general gang violence insufficient to support her claim

 9   for relief.      Melgar de Torres v. Reno, 191 F.3d 307, 313–14

10   (2d   Cir.   1999)   (“general     crime   conditions”   and    “random

11   violence” cannot support a claim to asylum).             Accordingly,

12   because Cordova Garcia failed to demonstrate a nexus between

13   the harm she suffered or feared and a protected ground, the

14   agency did not err in denying asylum or withholding of

15   removal.     See 8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A).

16         Finally,    Cordova-Garcia    waived   any    challenge   to   the

17   agency’s denial of CAT relief because she does not argue it

18   with particularity in her brief.             See Yueqing Zhang v.

19   Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005) (deeming claim

20   abandoned    where   brief   contained     only    “single   conclusory

21   sentence” to an argument).


                                         6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7